Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     		EXAMINER’S COMMENT	Claims 21 - 34 are allowed.
					Allowable Subject Matter	The following is an examiner’s statement of reasons for allowance:	The prior art neither teaches nor suggests all the features recited in claims 21, 29, and 31, as persuasively argued on pages 6 – 7 of Applicant’s 2/3/2022 response. 	Prior art relevant to the amended claim language includes Anbarasan (US-20120303758-A1). Anbarasan provides disclosure relevant to data formatting with, e.g., XML schemas ([4,23-24]).	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442